Citation Nr: 0711619	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-38 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 16, 
1994, for the grant of service connection for chronic fatigue 
syndrome (CFS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from April 1968 to June 1974.


FINDINGS OF FACT

1.  A December 1984 rating decision denied the veteran's 
claim for service connection for chronic gastritis and was 
not appealed.  A February 1987 application to reopen the 
claim was denied in an April 1987 rating decision, which was 
also not appealed.

2.  Received on December 16, 1994, was the veteran's claim 
for service connection for CFS.  A January 1997 rating 
decision granted service connection for CFS, effective from 
the date of receipt of the claim, December 16, 1994.


CONCLUSION OF LAW

An effective date prior to December 16, 1994, for the award 
of service connection for CFS is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that the veteran's claim has been sufficiently developed 
pursuant to the guidelines established in the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005) (VCAA).  In this regard, the 
record reflects that the veteran was advised on multiple 
occasions of the evidence necessary to substantiate his 
claim.

More specifically, a July 2004 letter advised the veteran of 
the evidence necessary to substantiate his claim for earlier 
effective date, and the respective obligations of the 
Department of Veterans Affairs (VA) and the veteran in 
obtaining that evidence.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A similar letter was provided to the 
veteran in January 2005.

Although the July 2004 and January 2005 VCAA notice letters 
did not specifically request that appellant provide any 
evidence in the appellant's possession that pertained to the 
claim as addressed in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), as demonstrated from the foregoing communications 
from the regional office (RO), the Board finds that appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have then been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claim.

Consequently, based on all of the foregoing, the Board finds 
that the remand of this claim for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.

The date of entitlement to an award of service connection is 
the day following separation from service or date entitlement 
arose, if the claim is received within one year after 
separation from service; otherwise, date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).

The provisions of 38 C.F.R. § 3.155 (2006), provide that: (a) 
any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if an informal claim has not 
been filed, an application form will be forwarded to the 
claim for execution.  If received within one year from the 
date it was sent to the claimant, it (the formal claim) will 
be considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

In general, "date of receipt means the date on which a 
claim, information or evidence was received in [VA]."  
38 C.F.R. § 3.1(r) (2006).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r)(1)(ii).  A specific claim in a form prescribed by 
VA must be filed in order for benefits to be paid to an 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151 (2006).  A "claim" 
means a formal or informal communication in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2006).

A December 1984 rating decision denied the veteran's claim 
for service connection for chronic gastritis and was not 
appealed.  A February 1987 application to reopen the claim 
was denied in an April 1987 rating decision, which was also 
not appealed.

Received on December 16, 1994, was the veteran's claim for 
service connection for CFS.  A January 1997 rating decision 
granted service connection for CFS, effective from the date 
of receipt of the claim, December 16, 1994.

Analysis

In essence, the veteran asserts in various statements and 
testimony that he is entitled to an effective date earlier 
than December 16, 1994 for the grant of service connection 
for CFS since he was being treated for symptoms of this 
condition by VA as far back as the early 1980's.  
Alternatively, he maintains that his earlier claim for 
chronic gastritis was actually a claim for CFS (a diagnosis 
of CFS had not yet been recognized by the medical community), 
and would therefore entitle to the veteran to an earlier 
effective date for the grant of service connection for his 
CFS.  

Because the veteran's claim for service connection for CFS 
was received more than 1 year after his separation from 
service, and the date of receipt of the claim is later that 
the date entitlement arose, the Board has concluded that 
December 16, 1994 is the appropriate effective date.  
38 C.F.R. § 3.400(b)(2)(i).  There exists no legal authority 
for the Board to grant an effective date for compensation for 
CFS prior to the date of the receipt of claim; namely, 
December 16, 1994.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.158, 3.400.  

As for the veteran's contentions, even if the Board were to 
agree with the veteran's assertions that his original 
December 1984 claim for service connection for gastritis was 
actually a claim for service connection for CFS, that claim 
cannot provide a basis for an earlier effective date as that 
claim was denied by a December 1984 rating decision which was 
not timely appealed and which therefore became final.  
38 C.F.R. § 3.104 (2006).  Similarly, a February 1987 
"supplemental claim" that included a claim to "reopen" the 
veteran's claim for service connection for gastritis was 
denied by an April 1987 rating decision which was also not 
appealed.  Id.  

The Board has also reviewed the record to determine whether 
an informal claim was filed prior to December 16, 1994, and 
was not thereafter adjudicated by the RO, since VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a); see Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  However, the Board has been unable 
to locate any such prior unadjudicated informal claim in the 
record.  

In addition, while the appellant also contends that he is 
entitled to an earlier effective date since there is medical 
evidence that he began to have CFS prior to December 16, 1994 
(as early as 1980), it was noted in Lalonde v. West, 12 Vet. 
App. 377 (1999) that an effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence that demonstrated a causal connection to service, 
but on the date that the application upon which service 
connection was eventually awarded was filed with VA.  In 
summary, the appellant has not cited and the Board cannot 
identify any statutory or regulatory authority that would 
permit the Board to award an earlier effective date based on 
the contentions of the appellant.  Consequently, the 
effective date for the award may not be earlier December 16, 
1994.  

Moreover, the Board finds that as the law and not the facts 
are determinative as to the outcome in this matter, the claim 
should be denied because of the lack of legal merit under 
Sabonis v. Brown, 6 Vet. App. 426 (1994), and that no 
reasonable possibility exists on this record that any 
assistance would aid in the establishment of entitlement to 
the benefit sought.  

In conclusion, the Board finds that there was no claim for 
service connection for CFS pending prior to December 16, 
1994, pursuant to which compensation benefits for CFS could 
have been granted.  Thus, the correct effective date in this 
case is December 16, 1994, the date of receipt of the claim.


ORDER

Entitlement to an effective date prior to December 16, 1994, 
for the grant of service connection for CFS is denied.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


